Citation Nr: 1228846	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a disability of a right calf muscle.   

3.  Entitlement to service connection for a disability of the right foot.   

4.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and D. A.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the U.S. Air Force Reserve from 1977 to 1983 and from 1988 to 2006.  His initial period of active duty for training was from September 1977 to January 1978.  He had additional periods of active duty for training during the period from 1979 to 1983 and from 1988 to 2006.  He served on active duty from January 2003 to October 2003 and from December 2004 to September 2005, and he is a Persian Gulf War Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2012 the Board remanded the claims of service connection for a cervical spine disability, a lumbar spine disability, and disabilities of the right calf and right foot disability for additional development; namely, acquisition of a new VA examination and opinion.  The requested examination having been done and opinions proffered, no further action to ensure compliance with the Board's remand directives is required on the claims decided.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for a cervical spine disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.
.



FINDINGS OF FACT

1.  A pre-existing lumbar spine disability did not increase in disability beyond natural progression during active air service, that is, during periods of active duty for training or during periods of active duty. 

2.  The right calf and right foot complaints, which are now largely resolved, are secondary to the pre-existing lumbar spine disability, which is not service-connected.


CONCLUSIONS OF LAW

1.  A pre-existing lumbar spine disability was not aggravated by active military service.  38 U.S.C.A. §§101(24), 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.304, 3.306 (2011).

2.  A chronic right calf disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§101(24), 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(2011).

3.  A chronic right foot disability was not incurred during in or aggravated by active military service.  38 U.S.C.A. §§101(24), 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated in June 2004.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  







As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable were not provided, the VCAA notice was deficient.  As the claims of service connection are denied, no effective date or disability rating is assignable by operation of law, so the limited content error in the VCAA notice as to the downstream elements of a claim does not affect the essential fairness of the adjudication of the claims and the omission of content is not prejudicial to the Veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, VA treatment records, and private medical records.  In addition, the Veteran was afforded VA examinations in August and September 2005 and in February 2012.  

The Board has reviewed the examination reports.  As the VA examiners reviewed the Veteran's medical history and identified the disabilities in sufficient detail and provided medical opinions supported by a rationale, the Board finds the VA examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 


As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims on appeal.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

Reserve records from July 1977 to January 2003, covering periods of active duty for training, contain no complaint, finding, symptom, or treatment of any lumbar spine, right calf, or right foot abnormality.

For the first period of active duty from January 2003 to October 2003, the Veteran was deployed to Oman and Iraq for five months from February to July 2003.  The Veteran was 45.  His civilian and military occupation was concrete construction.

In September 2003, X-rays also showed mild degenerative disc disease of the lumbar spine.  In October 2003, the Veteran complained of pain in the right calf muscle and swelling with activity. In October 2003, the diagnoses were thoracic and sacroiliac spondylosis.

In between the two periods of active duty from October 2003 to December 2004, covering periods of active duty for training, in records of the U. S. Air Force Reserve, in November 2003 and in May 2004, on neurological consultations the Veteran complained of numbness in the right 3rd toe and tightness in the right calf in the setting of back pain of several years' duration.  

Reserve treatment records in November 2003 document complaints of numbness in the right leg.  From December 2003 to February 2004 there was a history of low back pain.  In January 2004, it was noted that the Veteran developed back pain during deployment from February to July 2003.



In May 2004, medical records show that the Veteran reported a history of low back pain for a couple of years.  The impression was chronic back pain, which appeared to have worsened with the deployment in 2003.  The records also show complaints of intermittent numbness in the right 3rd toe and tightness in the right calf.  

The service treatment records for the second period of active duty from December 2004 to September 2005 show that the Veteran as deployed to Qatar and to Iraq for six months from January to July 2005.  The Veteran was cleared for deployment with a history of mechanical low back pain.  

The service treatment records in December 2004 describe the Veteran was healthy with no complaints at the time of his deployment in January 2003 and that he had developed low back spasms and subsequent pain with numbness to the right 2nd toe and pain in the popliteal area for three months while he was deployed.  

The records also show a history of mechanical low back pain and that the Veteran was okay for deployment. The assessment was mechanical back pain without myelopathy or radiculopathy.  In December 2004, the Veteran complained of back pain almost all the time, which started in November 2003.  In September 2005, the Veteran complained of back pain.  The assessment was complaints of back pain since deployment in 2003. 

On a VA podiatry examination in August 2005 the Veteran complained of numbness affecting the right 3rd toe.  He stated that the symptoms began during deployment in 2003.  The examiner noted that a provisional diagnosis of "probable Morton's neuroma" had been made during active duty.  According to the examiner, there is no specific pathologic diagnosis related to the foot in and of itself and that the Veteran was likely experiencing a component of spinal impingement affecting his foot with intermittent tingling and numbness.  





On VA orthopædic examination in September 2005 the Veteran reported that he had been in construction work since his age of 17.  He also reported that he had sustained a low back injury with ensuing low back pain in 1991 or 1992 on a civilian job and that he was sent home to rest for two weeks.  The diagnoses were spondylosis of the lumbar spine without radiculopathy and right gastrocnemius soleus (calf) strain.  According to the examiner, the lumbar spine disability was not due to service, but rather due to a history of heavy construction work in the Veteran's civilian job.

From September 2005 to March 2006 records of the U. S. Air Force Reserve show that the Veteran continued to complain of low back pain.

On VA orthopædic examination in February 2012, the Veteran stated that he had hurt his back in 1991 while performing his civilian job.  He stated that he had been prescribed home rest for about two weeks.  He also noted that the Veteran had undergone surgery to the lumbar spine in July 2009, and that the Veteran's right calf and right foot problems had resolved with the surgery.  The diagnosis was degenerative changes of the lumbosacral spine.  According to the examiner, the Veteran's complaints of back pain in the 1990s were clear and unmistakable evidence of pre-existing degenerative changes.  The VA examiner stated that the back disability clearly and unmistakably was not aggravated during a period of active military service and that the Veteran's complaints during service were due to the natural progression of the degenerative changes of the lumbar spine. The examiner stated that the Veteran's right calf and foot complaints were secondary to the disability of the lumbar spine and were largely resolved with the surgery in 2009. 

Principles of Service Connection 

An individual who served on active duty for training will be considered a "Veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  38 U.S.C.A. § 101(24)(B). 



Therefore an individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve Veteran status and be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan at 171-72. 

Neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases applies to a period of active duty for training, unless the claimant has "Veteran" status.  Smith at 44.

A claimant still can prove service connection by aggravation without the presumption of aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of active duty for training and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime).

Active service includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24).  The term active duty for training includes full-time duty in the U. S. Air Force Reserve.  
38 C.F.R. § 3.6(c). 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153. 



Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Service connection may also be established for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). 

Veteran Status 

In order to qualify for VA disability compensation, a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "Veteran" is one of the five elements of a claim for service connection).  

"Veteran" status may be established by serving on active duty.  "Veteran" status may also be established by serving on active duty for training and incurring an injury or disease or by aggravating a pre-existing injury or disease during the period of active duty for training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In other words, service on active duty alone is sufficient to meet the statutory definition of Veteran, but service on active duty for training without more will not suffice to give one "Veteran" status.  For "Veteran" status based on aggravation during a period of active duty for training, there must be an increase in the pre-existing disability and the increase in disability is beyond the natural progress of the disease.  The claimant has the burden to establish that the pre-existing disability worsened and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

Lumbar Spine

From 1977 to 2003, the Veteran was in the U. S. Air Force Reserve and he had periods of active duty for training, but the periods of active duty for training did not establish "Veteran" status as there was no injury or disease during a period of active duty for training for which service connection had been established.  



And the Veteran reports a history of back pain since 1991, stemming from an injury on his civilian construction job.  The Veteran further reports that he was given prescription medication and placed on home rest secondary to his back pain.  

In September 2005, the VA examiner stated that the Veteran's lumbar spine disability was not due to service, but rather to a chronic history of heavy construction work as a civilian.  In February 2012, the examiner stated that the evidence clearly and unmistakably showed that the degenerative changes of the lumbar spine were not aggravated during active military service beyond the natural progression of the disease.  

As the Veteran's low back pain was first treated by a private physician in 1991, as the Veteran does not argue that the chronic condition had onset during a period of active duty for training in 1991, and even if, the condition were first documented during a period active duty for training in 1991, the evidence shows that the Veteran's back problem was associated his civilian construction job.  

For these reasons, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's lumbar spine disability was a pre-existing condition that preceded both the periods of active duty for training before 1991 and the periods of active duty.

Nevertheless, the Veteran may establish service connection by aggravation by showing that his preexisting lumbar spine disability worsened beyond the natural progress of the condition during a period of active duty for training and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation or during a period of active duty. 

The Reserve records from 1992 to 2003 contain no complaint, finding, symptom, or treatment of a lumbar spine disability.  




For the first period of active duty from January 2003 to October 2003, the Veteran complained of back pain of some two years duration, and medical records during the second period of active duty from December 2004 to September 2005, and during the last period of Reserve service from September 2005 to March 2006, document complaints of and treatment for back pain.  

On VA examination in September 2005, the diagnoses were spondylosis of the lumbar spine without radiculopathy, and strain of the right gastrocnemius soleus muscle (calf) due to a chronic history of heavy construction work as a civilian.   And in February 2012, the examiner stated, after noting all of the complaints of back pain in service, that the lumbar spine degenerative changes clearly and unmistakably pre-existed active service, and clearly and unmistakably was not aggravated by active service beyond normal progression.  

To establish service connection the Veteran must show a present disability, an in-service incurrence or aggravation of an injury or disease or injury, and a causal relationship between the present disability and the injury or disease injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Whereas here there is no factual question to resolve as to evidence of a present disability and an in-service incurrence of symptoms of an injury or disease, the remaining question is one of causal relationship between the present disability and the symptoms of injury or disease during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

And the Veteran has associated his present disability of the lumbar spine to symptoms while on active duty and not to the periods of active duty for training.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 




But degenerative disease of the spine is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

As the presence or diagnosis of degenerative disease of the lumbar spine cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, degenerative disease of the lumbar spine is not a simple medical condition that the Veteran is competent to identify. 

To the extent the Veteran's statements and testimony are offered as evidence that his disability was caused by or aggravated by service, the Veteran is expressing his opinion as a lay person.  The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of degenerative disease of the lumbar spine, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether degenerative disease of the lumbar spine is caused by or aggravated by service. 

For this reason, the Veteran's lay opinion is not competent lay evidence and the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim.  And the Board does not reach the question of the Veteran's credibility.


The competent medical evidence of record consists of the reports of VA examinations in 2005 and in 2012 by a VA health care professional, who is qualified, that is, competent, through education, training, or experience to offer a medical diagnosis or opinion.  

The VA examiner, who conducted both examinations in 2005 and in 2012, expressed the opinion that the Veteran's lumbar spine degenerative changes clearly and unmistakably pre-existed active service and clearly and unmistakably was not aggravated by active service beyond normal progression. 

The Board finds that the opinion of the VA examiner is persuasive evidence against the claim as the opinion accounts for the significant facts of the case and the VA examiner applied medical analysis to reach the conclusion expressed in the opinion. 

There is no competent, favorable medical evidence of record that address the nexus question.  As the evidence does not show that the pre-existing lumbar spine degenerative disease increased in disability beyond the natural progress during a period of active duty for training or during a period of active duty, service connection by aggravation is not established. 

As the Veteran had not established "Veteran" status for the period of Reserve service before his initial period of active duty in January 2003, there is no presumption of soundness or presumption of aggravation or presumption of service incurrence for certain chronic diseases that applies.  Smith at 44.  And the presumption of soundness as to the first period of active duty in 2003 does not apply, because there was no entrance examination.  38 C.F.R. § 3.304(a).  

As for the presumption of aggravation for the first period of active duty, the presumption is rebutted, because the increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153. 




For these reasons, service connection for a pre-existing lumbar spine disability based on aggravation during periods of active duty for training or periods of active duty is not established.  

Right Calf and Right Foot 

As for the claims of service connection for right calf and right foot disabilities, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316. 

But neither numbness in the foot nor calf strain is a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage at 498. 

As the cause of either numbness in the foot or calf strain cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the conditions are not simple medical condition that the Veteran is competent to identify. 

To the extent the Veteran's statements and testimony are offered as evidence that numbness in the foot or calf strain were caused by or aggravated by service, the Veteran is expressing his opinion as a lay person.  The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  

As a lay person, the Veteran is not competent to offer an opinion on whether numbness in the foot or calf strain was caused by or aggravated by service. 





For this reason, the Veteran's lay opinion is not competent lay evidence and the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim.  And the Board does not reach the question of the Veteran's credibility.

The record does contain competent medical evidence on the question of whether numbness in the foot or calf strain was caused by or aggravated by service. 

The competent medical evidence of record consists of the reports of VA examinations in 2005 and in 2012 by VA health care professionals, who are qualified that is, competent, through education, training, or experience to offer a medical diagnosis or opinion.  

The VA examiner in August 2005 found no specific pathologic diagnosis related to the foot and that the Veteran was likely experiencing a component of spinal impingement affecting his foot with intermittent tingling and numbness.  The VA examiner in 2012 stated that the Veteran had undergone surgery to the lumbar spine in July 2009, and that the Veteran's right calf and right foot problems had resolved with the surgery.

The Board finds that the opinions of the VA examiners are persuasive evidence against the claims.  There is no competent, favorable medical evidence of record that address the nexus question. 

While service connection may be established for a disability that is proximately due to or aggravated by a service-connected disability, the disability of the lumbar spine is not service-connected, and there is not factual or legal basis to establish secondary service connection under 38 C.F.R. § 3.310.






For the above reasons, the preponderance of the evidence is against the claims of service connection for the alleged right calf and right foot disabilities, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a disability of the lumbar spine is denied.

Service connection for disability of the right calf is denied.

Service connection for a disability of right foot is denied.


Remand 

On the claim of service connection for a disability of the cervical spine, for the first period of active duty from January 2003 to October 2003, in September 2003, the Veteran complained of intermittent neck pain of several months' duration.  There was no history of trauma.  X-rays showed mild degenerative changes of the cervical spine.  The diagnosis was chronic neck pain.  In October 2003, an MRI of the cervical spine showed spondylotic changes and the diagnosis was cervical spondylosis.

On VA examination in February 2012, the VA examiner stated that the disability of cervical spine pre-existed service and was not aggravated by service, however, there remains uncertainty as to the rationale of the opinion and further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA orthopedic examination to determine:  

a). Whether it is obvious or undebatable that degenerative changes of the cervical spine pre-existed service.  

In formulating an opinion, the VA examiner is asked to consider that after nine months of active duty in 2003 and without evidence of specific trauma the Veteran complained of intermittent neck pain of several months' duration.  X-rays showed mild degenerative changes of the cervical spine.  In October 2003, an MRI of the cervical spine showed spondylotic changes and the diagnosis was cervical spondylosis.  

Stated differently, is it obvious or undebatable that degenerative changes of the cervical spine pre-existed service. 

b).  If the degenerative changes of the cervical spine pre-existed service, then is it obvious or undebatable that the pre-existing disability was not aggravated by service? 

A lack of aggravation can be shown by establishing that any increase in disability is due to the natural progress of the disease. 



The Veteran's file must be made available to the examiner for review.

2.  After the above development is completed, adjudicate the claim of service connection for disability of the cervical spine.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


